                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MANUELA M. ROSS and
DAVID A. ROSS,

            Plaintiffs,

v.                                           Civil Action No. 5:18CV101
                                                                (STAMP)
ERIE INSURANCE PROPERTY
AND CASUALTY COMPANY,

            Defendant.


                  MEMORANDUM OPINION AND ORDER
            CONFIRMING PRONOUNCED ORDER OF THE COURT
     REGARDING OBJECTIONS TO EXHIBITS AND MOTIONS IN LIMINE

     On October 7, 2019, the parties in the above-styled civil

action,1    plaintiffs    Manuela    M.   Ross    and   David       A.   Ross

(“plaintiffs”) and defendant Erie Insurance Property and Casualty

Company (“Erie”), appeared by counsel for a supplemental pretrial

conference.2   At the supplemental pretrial conference, this Court

pronounced its rulings on the parties’ respective objections to

trial exhibits as well as the defendant’s ten pending motions in

limine.

     This   memorandum    opinion   and   order   confirms   this    Court’s

pronounced rulings made at the supplemental pretrial conference and



     1
      For a more thorough background of this civil action, see ECF
No. 63.
     2
      At the supplemental pretrial conference, this Court granted
the defendant’s unopposed request to reschedule the trial date in
this civil action from October 29, 2019 to November 19, 2019. ECF
No. 72.
discusses    the   parties’    objections    to   trial   exhibits    and   the

defendant’s motions in limine, in turn, below.

                    I.     Objections to Trial Exhibits

      As an initial matter, this Court confirms its pronounced

ruling that all exhibits to which there was no objection are deemed

admitted.    Further, this Court confirms its pronounced rulings on

the parties’ respective objections to exhibits as stated below.

A.   Plaintiffs’ Objections to Defendant’s Exhibits (ECF No. 61)

      1.    Exhibit No. 11 — Objection Sustained

      Plaintiffs filed an objection to defendant’s Exhibit No. 11,

a May 18, 2016 letter from plaintiffs’ counsel to Mr. Eric Paugh of

Erie Insurance, arguing that the exhibit is not complete in that it

does not contain the “enclosed” Medical Specials Index.                     In

response, defendant agreed to supplement this exhibit under Federal

Rule of Evidence 106 and the rule of completeness to include the

materials originally enclosed along with the letter.              By agreement

of the parties, the plaintiffs’ objection is sustained.

      2.    Exhibit No. 14 — Objection Sustained

      Plaintiffs filed an objection to defendant’s Exhibit No. 14

arguing that the exhibit is not complete in that it does not

contain     the    plaintiffs’   complete     responses     to    defendant’s

interrogatories      and    requests   for    production     of    documents.

Plaintiffs request the defendant supplement the exhibit, only to a

degree of relevancy to avoid an overly voluminous and burdensome


                                       2
exhibit, by adding the Medical Specials Index and the Medical

Records Index with corresponding bills.    In response, defendant

agreed to supplement this exhibit under Federal Rule of Evidence

106 and the rule of completeness to include the materials requested

by plaintiffs and to remove the cover letter to the Clerk of the

Circuit Court of Marshall County, West Virginia.   By agreement of

the parties, the plaintiff’s objection is sustained.

     3.   Exhibit No. 17 — Objection Sustained

     Plaintiffs filed an objection to defendant’s Exhibit No. 17,

a February 14, 2017 letter from plaintiffs’ counsel to Erie’s

counsel, arguing that the exhibit is not complete in that it does

not contain the “enclosed” Medical Specials Index.     In response,

defendant again agreed to supplement this exhibit under Federal

Rule of Evidence 106 and the rule of completeness to include the

materials originally enclosed along with the letter.   By agreement

of the parties, the plaintiffs’ objection is sustained.

     4.   Exhibit No. 20 — Objection Sustained

     Plaintiffs filed an objection to defendant’s Exhibit No. 20,

the Circuit Court of Marshall County, West Virginia Scheduling

Conference Order in the underlying action, arguing that the exhibit

is not relevant under Federal Rule of Evidence 401.    In response,

defendant agreed that the Scheduling Conference Order from the

underlying state court action does not need to be admitted into

evidence as the defendant can elicit testimony from witnesses at


                                 3
trial    as    evidence   of   the   pertinent   dates   and   events   in    the

underlying action.        By agreement of the parties, the plaintiffs’

objection is sustained.

        5.    Exhibit No. 21 — Objection Overruled

        Plaintiffs filed an objection to defendant’s Exhibit No. 21,

a letter dated August 22, 2017 from Thomas S. Muzzonigro, M.D. to

Erie’s counsel, arguing that the exhibit is misleading and “gives

a false impression to the jury” that Dr. Muzzonigro was “unbiased”

because it is “improperly labeled” as an “independent medical

evaluation” rather than a Report of Rule 35 examination.                     Upon

consideration, this Court finds that the “labeling” of defendant’s

exhibit will not present an issue as it can be addressed by

plaintiffs and clarified during examination at trial. Accordingly,

the plaintiffs’ objection is overruled.

        6.    Exhibit No. 26 — Objection Sustained

        Plaintiffs filed an objection to defendant’s Exhibit No. 26,

the “Release Agreement” from the underlying action, arguing that

the exhibit “invades the province of the Court” in that it deals

with the release of plaintiffs’ claims.           Upon consideration, this

Court finds that, at this time, introducing the Release Agreement

from the underlying action as an exhibit is not necessary as the

parties’ are in agreement as to what claims remain in this civil

action, and clarification of this issue, if necessary, can be




                                        4
achieved by trial testimony and even argument.     Accordingly, the

plaintiffs’ objection is sustained.

B.   Defendant’s Objections to Plaintiffs’ Exhibits (ECF No. 62)

      1.    Exhibit Nos. 39 and 41 — Objections Sustained

      Defendant filed an objection to plaintiffs’ Exhibit Nos. 39

and 41, the Circuit Court of Marshall County, West Virginia Order

of Default Judgment on Liability against Kevin Strope in the

underlying action and the Circuit Court of Marshall County, West

Virginia Judgment Order entered in the underlying action, arguing

that these exhibits are not relevant to the claims against Erie and

would be misleading and confusing to a jury and prejudicial to

Erie.      Upon consideration, as previously stated in this Court’s

memorandum opinion and order regarding summary judgment (ECF No. 63

at 7 n.1), this Court finds that the judgment entered against the

tortfeasor, Kevin Strope, in the underlying action occurred after

Erie’s settlement with the plaintiffs, as the result of a bench

trial to which Erie was not a party, and accounted for a deduction

in the amount of $75,000.00 as a result of plaintiffs’ settlement

with Erie.      Thus, contrary to the position taken by plaintiffs,

this Court finds that the judgment order entered against Kevin

Strope is not relevant and, alternatively, any relevancy would be

outweighed by unfair prejudice, confusion of the issues, and

unnecessary delay of trial under Federal Rule of Evidence 403.

Accordingly, the objections are sustained.


                                   5
     2.   Exhibit No. 45 — Objection Sustained As Framed

     Defendant filed an objection to plaintiffs’ Exhibit No. 45, a

Quarterly Report by Erie filed with the United States Securities

and Exchange Commission, arguing that to the extent this exhibit

will be offered to show Erie’s net worth, evidence regarding Erie’s

net worth is not relevant to the claims against Erie in this matter

and this exhibit would be misleading and confusing to a jury and

prejudicial to Erie. Upon consideration, this Court finds that the

exhibit related to the defendant’s net worth is not relevant under

Federal Rule of Evidence 401, particularly in light of this Court’s

previous ruling in its memorandum opinion and order granting

defendant’s motion for summary judgment as to plaintiffs’ claim for

punitive damages. ECF No. 63 at 19. Accordingly, the objection is

sustained as framed.3

                        II.   Motions in Limine

     Now before the Court are ten pending motions in limine filed

by the defendant: (1) Motion in Limine Regarding Intangible Damages

(ECF No. 30); (2) Motion in Limine Regarding Golden Rule Type

Arguments (ECF No. 31); (3) Motion in Limine to Prohibit Reference

to Defendant’s Wealth (ECF No. 32); (4) Motion in Limine Requesting

that the Court Prohibit an Award of Prejudgment Interest or, in the

Alternative, Proffer a Special Interrogatory to the Jury Regarding


     3
      Should this Court be inclined to reconsider its ruling on
punitive damages based upon the evidence adduced at trial, this
Court’s ruling on this issue may be reconsidered.

                                   6
Prejudgment Interest (ECF No. 33); (5) Motion in Limine to Preclude

Reference to Evidence of the Out-of-State Conduct of Defendant (ECF

No. 34); (6) Motion in Limine to Preclude Reference to Evidence or

Argument Related to the Injuries Sustained or Fault Relative to the

Underlying Motor Vehicle Accident (ECF No. 35); (7) Motion in

Limine to Bifurcate Claims at Trial (ECF No. 36); (8) Motion in

Limine to Preclude Reference to Opinions or Other Attempts to

Classify Erie or the Insurance Industry as Unsavory (ECF No. 37);

(9) Motion in Limine to Preclude Reference to Evidence of the

Judgment Against Kevin Strope (ECF No. 38); and (10) Motion in

Limine to Preclude Evidence Regarding Total Defense Expenses and

“Ross 004021” (ECF No. 53).

     This Court has reviewed the motions and the memoranda and

exhibits submitted by the parties and pronounced its rulings on the

pending motions in limine at the supplemental pretrial conference.

This Court will address the motions in limine and set forth its

findings in confirming its pronounced rulings, below.

1.   Motion in Limine Regarding Intangible Damages (ECF No. 30) —

GRANTED

     Defendant filed a motion in limine to preclude plaintiffs’

counsel and plaintiffs from suggesting to the jury in voir dire,

opening statement, closing argument or at any point during the

trial of this matter, a dollar figure for intangibles and damages

not quantified by expert testimony and/or special damages. As this


                                7
Court noted at the supplemental pretrial conference, plaintiffs did

not file a response in opposition to this motion in limine.

Therefore, this Court deemed the motion unopposed and granted the

motion.     Accordingly, the motion in limine regarding intangible

damages (ECF No. 30) is GRANTED.

2.      Motion in Limine Regarding Golden Rule Type Arguments (ECF No.

31) — GRANTED

        Defendant filed a motion in limine for entry of an order

prohibiting plaintiffs, plaintiffs’ counsel, or any witness from

testifying, arguing, or suggesting that the jury should place

themselves in the position of the plaintiffs.             As this Court noted

at the supplemental pretrial conference, plaintiffs did not file a

response in opposition to this motion in limine.                Therefore, this

Court     deemed   the   motion    unopposed    and   granted      the   motion.

Accordingly, the motion in limine regarding golden rule type

arguments (ECF No. 31) is GRANTED.

3.      Motion in Limine to Prohibit Reference to Defendant’s Wealth

(ECF No. 32) — GRANTED AS FRAMED

        Defendant filed a motion in limine for entry of an order to

prohibit    any    mention   or   reference    directly    or    indirectly   by

argument of counsel or through the testimony of any witness or any

fact relating to the wealth of defendant Erie.                    ECF No. 32.

Defendant argues that the wealth of Erie is irrelevant for purposes

of proving any fact of consequence in this litigation and should be


                                       8
excluded in that defendant’s wealth has no probative value with

respect to the reasonableness or timeliness of defendant’s decision

to settle plaintiffs’ claims.             Id. at 1.     Plaintiffs filed a

response in opposition (ECF No. 43). Upon review, at this time and

based on the law of the case, the parties are not permitted to make

any mention of punitive damages and this Court further finds that

the defendant’s net worth is not relevant under Federal Rule of

Evidence 401 in light of this Court’s previous ruling in its

memorandum   opinion   and   order    granting      defendant’s   motion   for

summary judgment as to plaintiffs’ claim for punitive damages. ECF

No. 63 at 19.     Accordingly, the motion in limine to prohibit

reference to defendant’s wealth (ECF No. 32) is GRANTED AS FRAMED.4

4.   Motion in Limine Requesting that the Court Prohibit an Award

of Prejudgment Interest or, in the Alternative, Proffer a Special

Interrogatory to the Jury Regarding Prejudgment Interest (ECF No.

33) — GRANTED AS FRAMED

     Defendant filed a motion in limine requesting that the Court

prohibit any award of prejudgment interest in the absence of out-

of-pocket expenses due to plaintiffs’ contingency fee agreement

with plaintiffs’ counsel or, in the alternative, proffer a special

interrogatory to the jury asking the jury to set forth special or

liquidated   damages   for   the     purpose   of    attaching    prejudgment


     4
      Should this Court be inclined to reconsider its ruling on
punitive damages based upon the evidence adduced at trial, this
Court’s ruling on this issue may be reconsidered.

                                      9
interest   on    any    special   damage    award.    ECF     No.   33.    After

discussion, and by agreement of the parties, this Court finds that

a    special    interrogatory     would    be   appropriate    in   this    case.

Further, the parties have previously been directed to meet and

confer in an attempt to reach an agreement regarding the issue of

any special interrogatories regarding a potential prejudgment

interest calculation in this matter, should it be necessary.                 ECF

No. 72 at 2.           Accordingly, the motion in limine regarding a

potential award of prejudgment interest is GRANTED AS FRAMED.

5.     Motion in Limine to Preclude Reference to Evidence of the Out-

of-State Conduct of Defendant (ECF No. 34) — GRANTED

       Defendant filed a motion in limine for entry of an order

prohibiting plaintiffs’ counsel in voir dire, opening statement,

closing argument or at any point during the trial of this matter,

including but not limited to, via witnesses, documentary evidence

or expert testimony, from producing, submitting or referring to any

and all evidence of the out-of-state activities of Erie.                  As this

Court noted at the supplemental pretrial conference, plaintiffs did

not file a response in opposition to this motion in limine.

Therefore, this Court deemed the motion unopposed and granted the

motion. Accordingly, the motion in limine to preclude out-of-state

conduct of the defendant (ECF No. 34) is GRANTED.




                                      10
6.       Motion Limine to Preclude Reference to Evidence or Argument

Related       to    the   Injuries   Sustained     or   Fault   Relative   to     the

Underlying Motor Vehicle Accident (ECF No. 35) — GRANTED

         Defendant filed a motion in limine for entry of an order

prohibiting plaintiffs’ counsel in voir dire, opening statement,

closing argument or at any point during the trial of this matter,

including but not limited to, via witnesses, documentary evidence

or expert testimony, from producing, submitting or referring to any

and all evidence of the injuries allegedly sustained by plaintiffs

as   a    result     of   the   motor   vehicle    accident     that   occurred    on

September 24, 2016, or from arguing or otherwise litigating the

value of the damages that were allegedly sustained by plaintiffs as

a    result    of    such   accident.     Plaintiffs       filed   a   response    in

opposition (ECF No. 42).             Upon review, this Court finds that for

substantially the same reasons stated in this Court’s memorandum

opinion and order regarding summary judgment (ECF No. 63 at 7 n.1),

and reiterated in this Court’s ruling on defendant’s objections to

plaintiffs’ trial exhibits above, fault or liability for the

underlying accident or the value of the injuries suffered by

plaintiffs as a result of the underlying motor vehicle accident are

not at issue in this civil action.              This Court again finds that the

judgment entered against the tortfeasor, Kevin Strope, in the

underlying         action   occurred    after     Erie’s   settlement    with     the

plaintiffs, as the result of a bench trial to which Erie was not a


                                          11
party, and accounted for a deduction in the amount of $75,000.00 as

a result of plaintiffs’ settlement with Erie.         Thus, contrary to

the position taken by plaintiffs, this Court finds that the

judgment order entered against Kevin Strope in the underlying

accident is not relevant and, alternatively, any relevancy would be

outweighed by unfair prejudice, confusion of the issues, and

unnecessary delay of trial under Federal Rule of Evidence 403.

Accordingly, the motion in limine to preclude reference to evidence

or argument related to the injuries sustained or fault relative to

the underlying motor vehicle accident (ECF No. 35) is GRANTED.

7.      Motion in Limine to Bifurcate Claims at Trial (ECF No. 36) —

GRANTED

        Defendant filed a motion in limine for entry of an order

bifurcating the claims at trial separating the liability and

compensatory damages from a punitive damages phase.          As this Court

noted at the supplemental pretrial conference, this Court has

previously granted defendant’s motion for summary judgment on

plaintiffs’ claim for punitive damages and plaintiffs did not file

a response in opposition to this motion in limine. Therefore, this

Court    deemed   the   motion   unopposed   and   granted   the   motion.

Accordingly, the motion in limine for entry of an order bifurcating

the claims at trial separating the liability and compensatory

damages from a punitive damages phase (ECF No. 36) is GRANTED.




                                    12
8.   Motion in Limine to Preclude Reference to Opinions or Other

Attempts to Classify Erie or the Insurance Industry as Unsavory

(ECF No. 37) — GRANTED

     Defendant filed a motion in limine for entry of an order

prohibiting plaintiffs’ counsel in voir dire, opening statement,

closing argument or at any point during the trial of this matter,

including but not limited to, via witnesses, documentary evidence

or expert testimony, from producing, submitting or referring to any

and all subjective opinions regarding Erie and/or the insurance

industry and to refrain from any attempt to classify Erie and/or

the insurance industry as unsavory, scandalous, duplicitous, evil,

or otherwise generally objectionable, including but not limited to

general and unsupported references with respect to the collection

of premiums by insurance companies and the subsequent “failure” to

pay claims.   As this Court noted at the supplemental pretrial

conference, plaintiffs did not file a response in opposition to

this motion in limine.   Therefore, this Court deemed the motion

unopposed and granted the motion.     Accordingly, the motion in

limine to preclude reference to opinions or other attempts to

classify Erie or the insurance industry as unsavory (ECF No. 37) is

GRANTED.




                                13
9.    Motion in Limine to Preclude Reference to Evidence of the

Judgment Against Kevin Strope (ECF No. 38) — GRANTED

      Defendant filed a motion in limine for entry of an order

prohibiting plaintiffs’ counsel in voir dire, opening statement,

closing argument or at any point during the trial of this matter,

including but not limited to, via witnesses, documentary evidence

or expert testimony, from producing, submitting or referring to any

and all evidence of the judgment against Kevin Strope.        Plaintiffs

filed a response in opposition (ECF No. 41).            Upon review, for

substantially the same reasons stated in this Court’s memorandum

opinion and order regarding summary judgment (ECF No. 63 at 7 n.1),

and reiterated in this Court’s ruling on defendant’s objections to

plaintiffs’ trial exhibits above, this Court finds that evidence

related to the judgment against Kevin Strope in the underlying

action is properly excluded.    Accordingly, the motion in limine to

preclude reference to evidence of the judgment against Kevin Strope

(ECF No. 38) is GRANTED.

10.   Motion in Limine to Preclude Evidence Regarding Total Defense

Expenses and Ross 004021 (ECF No. 53) — DEFERRED

      Defendant filed a motion in limine for entry of an order

preventing plaintiffs’ counsel from offering evidence or argument

regarding   Erie’s   total   defense   expenses   and    “ROSS   004021.”

Plaintiffs filed a response in opposition.         ECF No. 60.       Upon

review, this Court finds that a ruling on defendant’s motion in


                                  14
limine to preclude evidence regarding defense expenses and “Ross

004021” must be deferred at this time, as this Court finds it

appropriate to reserve a ruling on the motion to further consider

the   parties’   arguments   related   to   inadvertent   disclosure,

confidential communications, and privilege with respect to the use

of evidence regarding total defense expenses and “Ross 004021” at

trial.   Accordingly, the motion in limine (ECF No. 53) is DEFERRED

and this Court will reserve a ruling on the motion until it has

further opportunity to review the document “Ross 004021.”

      Accordingly, Motion in Limine Regarding Intangible Damages

(ECF No. 30) is GRANTED; Motion in Limine Regarding Golden Rule

Type Arguments (ECF No. 31) is GRANTED; Motion in Limine to

Prohibit Reference to Defendant’s Wealth (ECF No. 32) is GRANTED AS

FRAMED; Motion in Limine Requesting that the Court Prohibit an

Award of Prejudgment Interest or, in the Alternative, Proffer a

Special Interrogatory to the Jury Regarding Prejudgment Interest

(ECF No. 33) is GRANTED AS FRAMED; Motion in Limine to Preclude

Reference to Evidence of the Out-of-State Conduct of Defendant (ECF

No. 34) is GRANTED; Motion in Limine to Preclude Reference to

Evidence or Argument Related to the Injuries Sustained or Fault

Relative to the Underlying Motor Vehicle Accident (ECF No. 35) is

GRANTED; Motion in Limine to Bifurcate Claims at Trial (ECF No. 36)

is GRANTED; Motion in Limine to Preclude Reference to Opinions or

Other Attempts to Classify Erie or the Insurance Industry as


                                 15
Unsavory (ECF No. 37) is GRANTED; Motion in Limine to Preclude

Reference to Evidence of the Judgment Against Kevin Strope (ECF No.

38) is GRANTED; and Motion in Limine to Preclude Evidence Regarding

Total Defense Expenses and Ross 004021 (ECF No. 53) is DEFERRED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.

     DATED:    October 15, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                  16
